


Exhibit 10.3
[uhga02.jpg]
NONQUALIFIED STOCK OPTION AWARD
FOR INTERNATIONAL PARTICIPANTS
  


Award Date


[Grant Date]
 
Option Shares


[Number of Shares Granted]
 
Exercise Price


[Price]
 
Expiration Date


[Expiration Date]



THIS CERTIFIES THAT UnitedHealth Group Incorporated (the “Company”) has on the
award date specified above (the “Award Date”) granted to


[Participant Name]


(the “Optionee”) the option (the “Option”) to purchase that number of shares of
UnitedHealth Group Incorporated Common Stock, $.01 par value per share (the
“Common Stock”), indicated above (the “Option Shares”). The Option that this
Award represents will expire on the expiration date indicated above (the
“Expiration Date”), unless it is terminated prior to that time in accordance
with this Award.
The Option Shares represented by this Award shall become exercisable as follows:
____% on each of the ______________ anniversaries, unless this Option shall have
terminated or the vesting shall have accelerated as provided in this Award. Once
this Option has become exercisable for all or a portion of the Option Shares, it
will remain exercisable for all or such portion of the Option Shares, as the
case may be, until the Option expires or is terminated as provided in this
Award.
By accepting this Award, the Optionee acknowledges that the Optionee will not
have any of the rights of a shareholder with respect to the Option Shares until
the Optionee has duly exercised the Option and paid the exercise price indicated
above (the “Exercise Price”) and applicable withholding taxes in accordance with
this Award. The Optionee further acknowledges and agrees that the Company may
deliver, by electronic mail, the use of the Internet, including through the
website of the agent appointed by the Committee to administer the UnitedHealth
Group Incorporated 2011 Stock Incentive Plan (the “Plan”), the Company intranet
web pages or otherwise, any information concerning the Company, this Award, the
Plan pursuant to which the Company granted this Award, and any information
required by the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
This Option is subject to the further terms and conditions set forth below and
to the terms of the Plan. A copy of the Plan is available upon request. In the
event of any conflict between the terms of the Plan and this Award, the terms of
the Plan shall govern. Any terms not defined herein shall have the meaning set
forth in the Plan.
* * * * *



--------------------------------------------------------------------------------




1.    Nonqualified Option. The Company does not intend that the Option shall be
an Incentive Stock Option governed by the provisions of Section 422 of the
Internal Revenue Code of 1986, as amended.
2.    Termination of Option. The Option shall terminate on the Expiration Date.
The Option shall terminate prior to the Expiration Date if the Optionee ceases
to be employed by the Company or any Affiliate, except that:
(a)General. Except as expressly provided in Section 14 or this Section 2, if
prior to vesting of the Options as set forth herein, the Optionee ceases to be
an employee of the Company or any Affiliate for any reason (voluntary or
involuntary), then the Optionee may, at any time within the Exercise Period (as
defined below), exercise the Option to the extent of the full number of Option
Shares which were exercisable and which the Optionee was entitled to purchase
under the Option on the date of the termination of his or her employment.
(b)Death or Long-Term Disability. If the Optionee dies while employed by the
Company or any Affiliate, or if the Optionee’s employment by the Company or any
Affiliate is terminated due to the Optionee’s failure to return to work as the
result of a long-term disability which renders the Optionee incapable of
performing his or her duties as determined under the provisions of the Company’s
long-term disability insurance program (“Disability”), then: (i) all unvested
Option Shares hereunder shall immediately vest and be exercisable, and (ii) the
Optionee (or the Optionee’s personal representatives, administrators or
guardians, as applicable, or any person or persons to whom the Option is
transferred by will or the applicable laws of descent and distribution) may
(subject to earlier expiration on the Expiration Date) at any time within a
period of five years after the Optionee’s death or Disability, or for such other
longer period established at the discretion of the Committee, exercise the
Option to the extent of the full number of Option Shares which are exercisable
following such vesting.
(c)Severance. Subject to Section 14, if Optionee’s employment with the Company
or any Affiliate terminates at a time when Optionee is not eligible for
Retirement (as defined below) and, in the circumstances, Optionee is entitled to
severance or separation pay, the following provisions will apply. If the
Optionee is entitled to severance under the Company’s severance pay plan as in
effect on the date hereof and the Optionee is not eligible for Retirement (as
defined below) at the time of termination of employment, then the Option shall
continue to vest and become exercisable for the period of such severance. If
Optionee is entitled to severance under an employment agreement entered into
with the Company, then the Option shall continue to vest and become exercisable
for the period of such severance that Optionee is entitled to receive as of the
date hereof. If the Optionee is entitled to separation pay other than under the
Company’s severance pay plan or an employment agreement, then vesting of the
Option shall continue for the lesser of the period (i) the Optionee would have
received payments under the severance pay plan as in effect on the date hereof,
had the Optionee been eligible for such payments; or (ii)  of separation pay. In
either case, should the Optionee be paid in a lump sum versus bi-weekly
payments, the Option shall continue to vest for the time in which severance or
separation pay would have been paid had it been paid bi-weekly. Any portion of
the Option that vests after the Optionee’s termination of employment pursuant to
this Section 2(c) may be exercised during the Exercise Period

2

--------------------------------------------------------------------------------




(as defined below). For avoidance of doubt, any Options that are unvested on the
date of termination of Optionee’s employment and do not vest under the schedule
set forth herein during the applicable severance or separation pay period
identified above in this Section 2(c) shall be forfeited.
(d)Retirement. If the Optionee’s employment by the Company or any Affiliate is
terminated and at the time of termination the Optionee is eligible for
Retirement, then (i) the Option shall continue to vest and become exercisable as
if such termination of employment had not occurred and (ii) the Optionee may, at
any time within the shorter of (1) the Expiration Date of the Option, or (2) a
period of five years after such termination of employment or for such other
longer period established at the discretion of the Committee, exercise the
Option to the extent of the full number of Option Shares which are then
exercisable.
(e)For the purposes of this Award, “Exercise Period” shall mean the greater of:
(i) a period of three months after the date of termination of the Optionee’s
employment; (ii) a period of three months after vesting ceases as provided in
Section 2(c) if Optionee receives severance or separation pay; or (iii) such
other longer period established at the discretion of the Committee. This Option
shall in no event be exercisable after the Expiration Date.
(f)For purposes of this Award, “Retirement” means the termination of employment
of an Optionee who is age 55 or older with at least ten years of Recognized
Employment with the Company or any Affiliate other than by reason of (i) death
or Disability or (ii) Cause.
(g)For purposes of this Award, “Recognized Employment” shall include only
employment since the Optionee’s most recent date of hire by the Company or any
Affiliate, and shall not include employment with a company acquired by
UnitedHealth Group or any Affiliate before the date of such acquisition.
3.    Forfeiture of Option and Shares. This section sets forth circumstances
under which the Optionee shall forfeit all or a portion of the Options, or be
required to repay the Company for the value realized in respect of all or a
portion of the Options.
(a)Violation of Restrictive Covenants. If the Optionee violates any provision of
the Restrictive Covenants in Section 4 of this Award, then any (i) unvested
Options and (ii) Options that vested within one year prior to the Optionee’s
termination of employment with the Company or any Affiliate or at any time after
such termination of employment and that have not been exercised shall be
immediately cancelled and rendered null and void without any payment therefor
(the “Forfeited Options”). If any such Forfeited Options have been exercised
prior to the Optionee’s violation of the Restrictive Covenants, the Optionee
shall be required to repay or otherwise reimburse the Company, upon demand, an
amount in cash or Common Stock having a value equal to the amount described in
this Section 3(a) below.
To the extent that such Option Shares have been sold, the amount shall be the
aggregate proceeds received from such sale of the net Option Shares acquired
after payment of the Exercise Price and any applicable taxes (“Net Option
Shares”). To the extent that the Net Option Shares have not been sold at the
time Company demand is

3

--------------------------------------------------------------------------------




made, the amount shall be the aggregate Fair Market Value of the Net Option
Shares on the date the Forfeited Options were exercised.
(b)Fraud. If the Board determines that the Optionee has engaged in fraud that,
in whole or in part, caused the need for a material restatement of the Company’s
consolidated financial statements, then any vested and unvested Options then
held by the Optionee shall be immediately cancelled and rendered null and void
without any payment therefor. In addition, for any Options that were exercised
during the 12-month period following the first public issuance or filing with
the Securities Exchange Commission (whichever occurs first) of the incorrect
financial statements (the “Covered Options”), the Optionee shall be required to
repay or otherwise reimburse the Company, upon demand, an amount in cash or
Common Stock having a value equal to the amount described in this Section 3(b)
below, depending on whether the Optionee still holds the Option Shares acquired
upon exercise of the Covered Options.
To the extent that such Option Shares have been sold, the amount shall be the
aggregate proceeds received from such sale of the Net Option Shares. To the
extent that the Net Option Shares have not been sold at the time Company demand
is made, the amount shall be the aggregate Fair Market Value of the Net Option
Shares on the date the Covered Options were exercised.
(c)In General. This section does not constitute the Company’s exclusive remedy
for the Optionee’s violation of the Restrictive Covenants or commission of
fraudulent conduct. As the forfeiture and repayment provisions are not adequate
remedies at law, the Company may seek any additional legal or equitable remedy,
including injunctive relief, for any such violations. The provisions in this
section are essential economic conditions to the Company’s grant of Options to
the Optionee. By receiving the grant of Options hereunder, the Optionee agrees
that the Company may deduct from any amounts it owes the Optionee from time to
time (such as wages or other compensation, deferred compensation credits,
vacation pay, any severance or other payments owed following a termination of
employment, as well as any other amounts owed to the Optionee by the Company) to
the extent of any amounts the Optionee owes the Company under this section. The
provisions of this section and any amounts repayable by the Optionee hereunder
are intended to be in addition to any rights to repayment the Company may have
under Section 304 of the Sarbanes-Oxley Act of 2002 and other applicable law.
4.     Restrictive Covenants. In consideration of the terms of this Award and
the Company’s sharing of Confidential Information with the Optionee, the
Optionee agrees to the restrictive covenants (“Restrictive Covenants”) set forth
in the employment agreement, as amended (“Employment Agreement”), in effect as
of the Award Date between the Company or any Affiliate and Optionee. For
purposes of this Section 4, the term “Confidential Information” shall have such
meaning as set forth in the Employment Agreement.
5.    Responsibility for Taxes. Optionee acknowledges that, regardless of any
action taken by the Company or, if different, the employer, the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax‑related items related to Optionee's
participation in the Plan and legally applicable to

4

--------------------------------------------------------------------------------




Optionee (“Tax-Related Items”) is and remains Optionee's responsibility and may
exceed the amount actually withheld by the Company or the employer. Optionee
further acknowledges that the Company and/or the employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Option, including, but not limited to, the
grant, vesting or exercise of the Option, the subsequent sale of Shares acquired
pursuant to the exercise of this Option and the receipt of any dividends; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Option to reduce or eliminate Optionee's liability
for Tax-Related Items or achieve any particular tax result. Further, if Optionee
is subject to Tax-Related Items in more than one jurisdiction between the Grant
Date and the date of any relevant taxable or tax withholding event, as
applicable, Optionee acknowledges that the Company and/or the employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, Optionee
agrees to make adequate arrangements satisfactory to the Company and/or the
employer to satisfy all Tax-Related Items. In this regard, Optionee authorizes
the Company and/or the employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
(i) withholding from Optionee's wages or other cash compensation paid to
Optionee by the Company and/or the employer, and/or (ii) withholding from
proceeds of the sale of Shares acquired upon exercise of the Option either
through a voluntary sale or through a mandatory sale arranged by the Company (on
Optionee's behalf pursuant to this authorization without further consent).
6.     Manner of Exercise. On the terms set forth herein, the Option may be
exercised by the Optionee in whole or in part from time to time by delivering
notice of exercise (in a form and manner acceptable to the Company) to the
Company or the Committee’s designated agent, accompanied by payment of the
Exercise Price and any applicable withholding taxes (i) in cash, by wire
transfer, certified check or bank cashier’s check payable to the Company, (ii)
by delivery of shares of Common Stock already owned by the Optionee, (iii) by
withholding shares of Common Stock from the total number of shares of Common
Stock acquired upon exercise under this Award having a fair market value, on the
exercise date, equal to the aggregate Exercise Price and any applicable
withholding taxes, or (iv) by delivery of a combination of cash, withholding of
shares of Common Stock acquired upon exercise of this Award, and/or delivery of
shares of Common Stock already owned by the Optionee; provided, that the
Optionee shall not be entitled to tender shares of Common Stock pursuant to
successive, substantially simultaneous exercises of options to purchase Common
Stock. Any shares of Common Stock already owned by the Optionee referred to in
the preceding sentence must have been owned by the Optionee for no less than six
months prior to the date of exercise of the Option if such shares were acquired
upon the exercise of another option or upon the vesting of restricted stock or
restricted stock units. Further, Optionee agrees to pay to the Company and/or
the employer any amount of Tax-Related Items that the Company and/or the
employer may be required to withhold or account for as a result of Optionee's
participation in the Plan that cannot be satisfied by the means previously
described. Notwithstanding the above, the Company or the Committee's designated
agent may, its sole discretion, limit the methods of payment of the Exercise
Price by Optionee for

5

--------------------------------------------------------------------------------




purposes of complying with local law or for administrative convenience.
Notwithstanding anything to the contrary in this Award, the Company shall not be
required to issue or deliver any shares of Common Stock upon exercise of any
Option until the requirements of any federal or state securities laws, rules or
regulations or other laws or rules (including the rules of any securities
exchange) as may be determined by the Company to be applicable have been and
continue to be satisfied (including an effective registration of the shares
under federal and state securities laws).
7.    No Guarantee of Employment. This Award does not confer on the Optionee any
right to continued employment or any other relationship with the Company or any
Affiliate, nor will it interfere in any way with the right of the Company to
terminate Optionee at any time. Optionee’s employment with the Company is at
will.
Optionee acknowledges the following:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
(b)the grant of the Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past;
(c)all decisions with respect to future grants, if any, will be at the sole
discretion of Company;
(d)the value of an Award is an extraordinary item of compensation outside of the
scope of the Optionee’s employment. As such, except to the extent provided
otherwise in Section 2(c), an Award is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-term service awards, pension or
retirement benefits or similar payments;
(e)the future value of the underlying Option Shares is unknown and cannot be
predicted with certainty;
(f)if the underlying Option Shares do not increase in value, the Option will
have no value;
(g)if Optionee exercises the Option and acquires Option Shares, the value of
those Shares may increase or decrease in value, even below the purchase price;
(h)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Options resulting from termination of Optionee's employment
with the Company or the employer (for any reason whatsoever and whether or not
in breach of local labor laws) and Optionee irrevocably releases the Company and
the employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, Optionee will be deemed irrevocably to have waived his or her
entitlement to pursue such claim;



6

--------------------------------------------------------------------------------




(i)except as may otherwise be provided in Section 2 of this Award, in the event
of termination of Optionee's employment (whether or not in breach of local labor
laws), Optionee's right to vest in the Options under the Plan, if any, will
terminate effective as of the date that Optionee is no longer actively employed
and will not be extended by any notice period mandated under local law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); the Committee shall have the exclusive discretion to
determine when Optionee is no longer actively employed for purposes of his or
her Option; and
(j)unless otherwise provided in the Plan or by the Company in its discretion,
the Options and the benefits evidenced by this agreement do not create any
entitlement to have the Options or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Option Shares.     
9.    Notices. Notices required or permitted by the terms of this Agreement or
the Plan shall be given by the Company and the Optionee as set forth in the
Plan.
10.    Benefit of Agreement. Subject to the provisions of the Plan and the other
provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.
11.    No Transfer. During the Optionee’s lifetime, only the Optionee can
exercise the Option. The Optionee may not transfer the Option except by will or
the laws of descent and distribution, or pursuant to a domestic relations order
as described in the Code or Title I of the Employee Retirement Income Security
Act (or the rules promulgated thereunder), to the extent provided in Section 2
(b) entitled “Termination of Option.” Any attempt to otherwise transfer the
Option shall be void.
12.    Special Restriction on Transfer for Certain Optionees. If the Optionee is
an officer of the Company within the meaning of Section 16 of the Securities
Exchange Act of 1934 and Rule 16a-1 issued thereunder, as such status is
reasonably determined from time to time by the Board of Directors of the Company
(a “Section 16 Officer”), at any time that the Option is exercised in whole or
in part and the Company has theretofore communicated the Optionee’s status as a
Section 16 Officer to the Optionee, the following special transfer restrictions
apply to any shares of Common Stock acquired upon the exercise of the Option.
One-third (1/3) of the net number of any shares of Common Stock acquired upon
the exercise of the Option at a time when the Optionee is a Section 16 Officer
(including any shares of Common Stock or other securities subject to the Option
following any adjustment made pursuant to this Option or Section 7 of the Plan)
must be retained, and may not be sold or otherwise transferred, for a period of
at least one year following the date the Option is exercised. For purposes of
this Option, the “net number of any shares of Common Stock acquired” shall mean
the number of shares of Common Stock received with respect to the particular
exercise after reduction for any shares of Common Stock withheld by or tendered
to the Company, or sold on the market, to cover the Exercise Price of the Option
and/or to cover any federal, state, local or other payroll, withholding, income
or other applicable tax withholding required in connection



7

--------------------------------------------------------------------------------




with the exercise of the Option. The restrictions of this Section 12 are in
addition to, and not in lieu of, the restrictions imposed under other Company
policies and applicable laws.
13.    Adjustments to Option Shares. In the event that any dividend or other
distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company or other
similar corporate transaction or event affecting the Shares would be reasonably
likely to result in the diminution or enlargement of any of the benefits or
potential benefits intended to be made available under the Option (including,
without limitation, the benefits or potential benefits of provisions relating to
the term, vesting or exercisability of the Option), the Committee shall, in such
manner as it shall deem equitable or appropriate in order to prevent such
diminution or enlargement of any such benefits or potential benefits, adjust any
or all of (a) the number and type of shares (or other securities or other
property) subject to the Option and (b) the exercise price with respect to the
Option; provided, however, that the number of Option Shares shall always be a
whole number. Without limiting the foregoing, if any capital reorganization or
reclassification of the capital stock of the Company, or consolidation or merger
of the Company with another entity, or the sale of all or substantially all of
the Company’s assets to another entity, shall be effected in such a way that
holders of the Company’s Common Stock shall be entitled to receive stock,
securities, cash or other assets with respect to or in exchange for such shares,
the Optionee shall have the right to purchase and receive upon the basis and
upon the terms and conditions specified in this Award and in lieu of the shares
of Common Stock of the Company immediately theretofore purchasable and
receivable upon the exercise of the Option, with appropriate adjustments to
prevent diminution or enlargement of benefits or potential benefits intended to
be made available under the Option, such shares of Common Stock, other
securities, cash or other assets as would have been issued or delivered to the
Optionee if the Optionee had exercised the Option and had received such shares
of Common Stock prior to such reorganization, reclassification, consolidation,
merger or sale. The Company shall not effect any such reorganization,
consolidation, merger or sale unless prior to the consummation thereof the
successor entity (if other than the Company) resulting from such reorganization,
consolidation or merger or the entity purchasing such assets shall assume by
written instrument the obligation to deliver to the Optionee such shares of
stock, securities, cash or other assets as, in accordance with the foregoing
provisions, the Optionee may be entitled to purchase or receive.
14.    Certain Terminations on or After Change in Control. Notwithstanding the
other vesting provisions set forth herein, but subject to the other terms and
conditions set forth herein, the Option shall become fully vested and
exercisable if, on or within two years after the effective date of a Change in
Control, the Optionee ceases to be an employee of the Company or any Affiliate
as a result of a termination of employment (i) by the Optionee for Good Reason,
(ii) by the Company or any Affiliate without Cause, (iii) at a time when
Optionee is eligible for Retirement, (iv) due to Optionee’s Disability, or (v)
in the circumstances described in Section 2(c). For purposes of this Award:

8

--------------------------------------------------------------------------------




(a)“Change in Control” shall mean the sale of all or substantially all of the
Company’s assets or any merger, reorganization, or exchange or tender offer
which, in each case, will result in a change in the power to elect 50% or more
of the members of the Board of Directors of the Company; provided, however, that
such a sale, merger or other event must also constitute either (i) a “change in
the ownership” of the Company within the meaning of Treasury Regulation
1.409A-3(i)(5)(v), (ii) a “change in the effective control” of the Company
within the meaning of Treasury Regulation 1.409A-3(i)(5)(vi)(A)(1) (replacing
“30 percent” with “50 percent” as used in such regulation), or (iii) a change
“in the ownership of a substantial portion of the assets” of the Company within
the meaning of Treasury Regulation 1.409A-3(i)(5)(vii).
(b)“Cause” shall mean Optionee’s (a) material failure to follow the Company’s
reasonable direction or to perform any duties reasonably required on material
matters, (b) material violation of, or failure to act upon or report known or
suspected violations of, the Company’s Code of Conduct, as may be amended from
time to time, (c) conviction of any felony, (d) commission of any criminal,
fraudulent, or dishonest act in connection with Optionee’s employment, or (e)
material breach of any employment agreement between the Optionee and the Company
or any Affiliate, if any. The Company will, within 90 days of discovery of the
conduct, give Optionee written notice specifying the conduct constituting Cause
in reasonable detail and Optionee will have 60 days to remedy such conduct, if
such conduct is reasonably capable of being remedied. In any instance where the
Company may have grounds for Cause, failure by the Company to provide written
notice of the grounds for Cause within 90 days of discovery shall be a waiver of
its right to assert the subject conduct as a basis for termination for Cause.
(c)“Good Reason” shall mean the occurrence of any of the following without
Optionee’s written consent, in each case, when compared to the arrangements in
effect immediately prior to the Change in Control:
(i)
any reduction in Optionee’s base salary or a significant reduction in Optionee’s
total compensation;

(ii)
a reduction in Optionee’s annual or long-term incentive opportunities;

(iii)
a diminution in Optionee’s duties, responsibilities or authority;

(iv)
a significant diminution in the budget over which the Optionee retains
authority;

(v)
a change in Optionee’s reporting relationship; or

(vi)
a relocation of more than 25 miles from Optionee’s primary office location.

Optionee will, within 90 days of discovery of such circumstances, give the
Company written notice specifying the circumstances constituting Good Reason in
reasonable detail; provided however that this notice period shall be shortened
or waived to the extent necessary if compliance with the notice period would
cause the termination for Good Reason to occur following the second anniversary
of the effective date of the Change in Control. Except as contemplated by the
preceding sentence, in any instance where Optionee may

9

--------------------------------------------------------------------------------




have grounds for Good Reason, failure by Optionee to provide written notice of
the grounds for Good Reason within 90 days of discovery shall be a waiver of
Optionee’s right to assert the subject circumstance as a basis for termination
for Good Reason.
15.    Narrowed Enforcement and Severability. If a court or arbitrator decides
that any provision of this Award is invalid or overbroad, the Optionee agrees
that the court or arbitrator should narrow such provision so that it is
enforceable or, if narrowing is not possible or permissible, such provision
should be considered severed and the other provisions of this Award should be
unaffected.
16.    Injunctive Relief. The Optionee agrees that (a) legal remedies (money
damages) for any breach of the Restrictive Covenants in Section 4 of this Award
will be inadequate, (b) the Company will suffer immediate and irreparable harm
from any such breach, and (c) the Company will be entitled to injunctive relief
from a court in addition to any legal remedies the Company may seek in
arbitration.
16.    Survival. The Restrictive Covenants and provisions regarding the
forfeiture of Options and Option Shares in this Award shall survive the
termination of the Option.
17.    Other. An original record of this Award and all the terms thereof is held
on file by the Company. To the extent there is any conflict between the terms
contained in this Award and the terms contained in the original held by the
Company, the terms of the original held by the Company shall control. Neither
the Plan nor the Option shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Affiliate and Optionee or any other Person. To the extent that any Person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Option, such right shall be no greater than the right of any unsecured
creditor of the Company or any Affiliate.
18.    Governing Law and Forum. The validity, construction and effect of this
Award and any rules and regulations relating to this Award shall be determined
in accordance with the laws of the State of Minnesota (without regard to its
conflict of laws principles). For the purpose of litigating any dispute that
arises under this Agreement, whether at law or in equity, the parties hereby
consent to exclusive jurisdiction of the State of Minnesota and agree that such
litigation shall be conducted in the state courts of Minnesota or the federal
courts of the United States for the District of Minnesota.
19.    Code Section 409A. It is intended that this Award and any amounts payable
under this Award shall either be exempt from or comply with United States
Internal Revenue Code ("Code") Section 409A (including the Treasury regulations
and other published guidance relating thereto) so as not to subject Optionee to
payment of any additional tax, penalty or interest imposed under Code Section
409A. The provisions of this Award certificate shall be construed and
interpreted to avoid the imputation of any such additional tax, penalty or
interest under Code Section 409A yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to Optionee.

10

--------------------------------------------------------------------------------




20.      Data Privacy.
Optionee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Optionee's Data (as defined below) by
and among, as necessary and applicable, the employer, the Company and its
Affiliates for the exclusive purpose of implementing, administering and managing
Optionee's participation in the Plan.
Optionee understands that the Company and the employer may hold certain personal
information about, including, but not limited to, Optionee's name, home address
and telephone number, date of birth, social security or insurance number or
other identification number, salary, nationality, and job title, any share
ownership or directorships held in the Company, and details of the Options or
other entitlement to Shares awarded, canceled, vested, unvested or outstanding
in Optionee's favor, for the purpose of implementing, administering and managing
the Plan (“Data”). Optionee understands that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in Optionee's country or
elsewhere, including outside the European Economic Area, and that the
recipients’ country may have different data privacy laws and protections than
Optionee's country. Optionee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Optionee's participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Optionee may elect to deposit any Options Shares
acquired upon Option exercise or other entitlement to Shares.
Optionee understands that Optionee may request a list with the names and
addresses of any potential recipients of the Data by contacting Optionee's local
human resources representative. Optionee understands that Optionee is providing
the consent herein on a voluntary basis and that refusing to give Optionee's
consent or revoking Optionee's consent will not adversely affect Optionee's
employment status, service or career with the employer. Optionee understands,
however, refusing or withdrawing Optionee's consent may result in the Company
refraining from granting Optionee Options in the future. Further, Optionee
understands that refusing or withdrawing such consent may affect Optionee's
ability to participate in the Plan. In addition, Optionee understands that the
Company and its Affiliates have separately implemented procedures for the
handling of Data, which permits the Company to use the Data in the manner set
forth above notwithstanding Optionee's withdrawal of such consent. Optionee
understands that Data shall be held as long as is reasonably necessary to
implement, administer and manage Optionee's participation in the Plan, and
Optionee may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Optionee's local human resources representative. For more information
on the consequences of refusal to consent or withdrawal of consent, Optionee
understands that Optionee may contact Optionee's local human resources
representative.

11

--------------------------------------------------------------------------------




21.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Optionee’s participation in the Plan, on the Option
and on any Option Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Optionee to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.
22.    Language. If Optionee has received the Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
23.    Addendum for Non-U.S. Countries. Notwithstanding any provisions in this
Agreement, the Award shall be subject to any special terms and conditions set
forth in any Addendum to this Agreement for Optionee’s country (the “Addendum”).
Moreover, if Optionee relocates to one of the countries included in the
Addendum, the special terms and conditions for such country will apply to
Optionee, to the extent the Committee determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. The Addendum constitutes part of
this Agreement.
24.    Company Signature; Optionee Electronic Acknowledgment. An authorized
representative of the Company has signed the Agreement below. Optionee hereby
consents to receive such documents by electronic delivery and agree to
participate in the Plan through the current on-line system, or any other on-line
system or electronic means that the Company may decide, in its sole discretion,
to use in the future.
Optionee acknowledges and agrees that (i) Optionee has carefully reviewed this
Agreement, including the Addendum hereto), and the Plan and the Plan set forth
the entire understanding between Optionee and the Company regarding this Option
and supersede all prior or contemporaneous oral and written agreements with
respect thereto.
Optionee's designation/election via the current plan administrator’s website
that Optionee has read and accepted the terms of this Agreement and the terms
and conditions of the Plan is considered Optionee's electronic signature and his
or her express consent to this Agreement and the terms and conditions set forth
in the Plan.


Acceptance Date: [Acceptance Date]
Signed Electronically/Signed Manually: [Signed Electronically]



12